Citation Nr: 9904325	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
congenital cavo-varus deformity with fixed clawing.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
to include ankylosing spondylitis and lumbar strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of right shoulder injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for pathology of the lower extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
September 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision the RO denied 
reopening claims for service connection for foot deformity, 
back pathology, residuals of shoulder injury, and pathology 
of lower extremities.


FINDINGS OF FACT

1.  Service connection for congenital cavo-varus deformity 
with fixed clawing, back pathology, residuals of right 
shoulder injury, and pathology of lower extremities was 
denied by the RO in April 1982.  The appellant did appeal 
that decision.  

2.  The appellant filed a petition to reopen his claims for 
service connection for congenital cavo-varus deformity with 
fixed clawing, back pathology, residuals of right shoulder 
injury, and pathology of lower extremities, which was denied 
by the RO in a February 1995 rating decision.  The appellant 
did not appeal that decision.

3.  The evidence submitted in support of the petition to 
reopen the claims for service connection for congenital cavo-
varus deformity with fixed clawing, back pathology, residuals 
of right shoulder injury, and pathology of lower extremities 
is cumulative in nature and therefore, not new and material.


CONCLUSION OF LAW

The February 1995 RO decision denying reopening of the 
appellant's claim for service connection for congenital cavo-
varus deformity with fixed clawing, a back disability, to 
include ankylosing spondylitis and lumbar strain, residuals 
of right shoulder injury, and pathology of the lower 
extremities is final.  New and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for these disorders.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1982 rating decision, service connection for 
congenital cavo-varus deformity with fixed clawing, back 
pathology, residuals of right shoulder injury, and pathology 
of lower extremities was denied.  The evidence before the RO 
at that time were service medical records and a VA 
examination report.  Service medical records revealed that 
the appellant was seen numerous times in service with 
complaints of bilateral foot pain, right shoulder pain, back 
pain, and lower extremities pain.  In June 1981, the 
appellant testified before a Medical Evaluation Board to 
determine whether he was unfit to perform duties of his 
office, grade, rank, or rating because of physical 
disability.  The appellant stated that he had had problems 
with his feet prior to service.  He stated that he had been 
playing football and his foot started to bother him, but that 
it lasted only a week.  He stated that since service, he had 
had constant problems with his feet.  The appellant stated 
that he could wear combat boots, but not all the time.  The 
appellant was asked if his feet were examined at the time of 
enlistment, and if so, did the doctor say anything about a 
deformity on his feet.  The appellant stated yes his feet 
were examined and that no, the doctor did not comment about 
any deformity. 

In addition, he stated that he injured his right shoulder 
going through the obstacle course and that due to this 
injury, he had problems lifting and turning over in bed.  The 
appellant testified that the pain in the right shoulder was 
constant.  He stated that he was not having problems with his 
back at that time.  The appellant stated that he was also 
having problems from his waist down to his legs.  He called 
it "[s]ome sort of infection."  He stated that it was hard 
to walk and hard to sleep because of the pain.  He reported 
that three years prior, he just collapsed while playing 
basketball.  He stated that he saw a doctor weekly after that 
for shots, but he could not remember what type of shots he 
received.  He stated that this lasted for six or seven 
months.

The Physical Evaluation Board determined that the appellant 
was "physically unfit to perform the duties of his office 
and rank by reason of a physical disability that existed 
prior to his term of service and which ha[d] not been 
aggravated by service."  The appellant was recommended to be 
separated from service.

The appellant underwent a VA examination in December 1981.  
The appellant reported pain in his feet and pain in his legs.  
He reported an injury to his right shoulder.  The VA examiner 
noted that the records the appellant brought with him showed 
back complaints.  The VA examiner stated that the appellant 
walked awkwardly with his feet in varus, carrying weight on 
the lateral borders and essentially fixed clawing of his 
toes.  There were callosities on the fifth metatarsal heads 
and on the dorsum of the clawed little toes.  The back had 
full range of motion.  Right upper extremity had full range 
of motion, but the appellant complained of pain at the 
extreme ranges of motion.  The impression was old right 
shoulder strain with good function, congenital cavo-varus 
foot deformities with fixed clawing and poor function.  

In the April 1982 rating decision, the RO stated that service 
connection for congenital cavo-varus deformity with fixed 
clawing was denied because it was a congenital defect and 
service connection may not be granted for congenital defects.  
The RO denied service connection for back pathology and 
pathology of the lower extremities because current 
disabilities had not been shown.  Additionally, service 
connection was denied for residuals of right shoulder injury 
as no residuals were shown at the December 1981 examination.  
The appellant did not appeal the decision, and it became 
final.  

The appellant attempted to reopen the four claims, which were 
denied by the RO in February 1995.  The evidence of record at 
that time included the following:

Private medical records from Brookhaven Internal Medical 
Clinica are dated from May 1985 to September 1990.  The 
appellant was diagnosed with ankylosing spondylitis and 
arthritis of the left hip and left knee secondary to 
ankylosing spondylitis.  An article on ankylosing spondylitis 
was submitted.  Private medical records from Hardy Wilson 
Memorial Hospital, dated from January 1983 to May 1993 were 
submitted.  In January 1983, the appellant reported pain in 
the back and legs due to weight lifting.  The physical 
therapist noted that the appellant was well muscled and very 
cooperative.  He had increased pain with straight leg raising 
and forward flexion.  That same month, the appellant 
complained of left sciatic pain.  The physical therapist 
noted that there had been improvement.  X-rays taken of the 
lumbar spine in January 1983 revealed a slight scoliosis with 
a convexity to the right.  Otherwise the x-ray was 
essentially negative.  In a separate January 1983 medical 
record, a diagnosis of lumbar strain was entered.

In May 1985, x-rays of the sacro-iliac joints revealed 
changes consistent with sacroiliitis, which was strongly 
suspicious of early rheumatoid spondylitis.  In October 1986, 
the appellant reported right shoulder pain for the last three 
days after he had pushed and moved furniture.  The examiner 
noted that there was no history of trauma or joint problems.  
The diagnosis was "musculoskeletal pain (muscle strain)."  
In May 1993, the appellant reported that he had been in a 
motor vehicle accident the previous day and was wearing his 
seat belt.  He reported neck and back stiffness.  Straight 
leg raising was negative.  The diagnosis was muscle strain of 
the neck and back.  In June 1994, the appellant complained of 
a swollen left foot.  Dr. S. B. Liverman did not enter a 
diagnosis.

There are other medical records of record, but none of these 
relate to the claims for service connection for congenital 
cavo-varus deformity with fixed clawing, back pathology, 
residuals of right shoulder injury, and pathology of lower 
extremities.  Specifically, ophthalmology treatments from Dr. 
James E. Hall, dated from May 1985 to November 1992 and 
treatment reports from Dr. Liverman (other than the foot 
complaint treatment report) dated from May 1990 to May 1994.  
Some of the Hardy Wilson Memorial Hospital records were not 
relevant to the appellant's claims for service connection as 
well.

In the February 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims for service connection for foot deformity, back 
pathology (now diagnosed as ankylosing spondylitis), 
residuals of right shoulder injury, and pathology of lower 
extremities.  The RO noted that these claims had previously 
been denied in April 1982 and that the appellant had not 
appealed the denial of these claims.

As to the claim for service connection for bilateral foot 
deformity, the RO stated that the June 1994 treatment report 
of the swollen left foot was not new and material evidence to 
reopen the claim.  The RO noted the in-service determination 
that the bilateral foot deformity was congenital and that the 
current evidence had not established otherwise.  As for the 
claim for service connection for back disability, (now 
diagnosed as ankylosing spondylitis), the RO stated that the 
appellant had now submitted evidence of current back 
pathology, which was considered "new" evidence, however, 
the RO determined that such evidence was not new and material 
because it did not show that the appellant developed a back 
disability during service or that ankylosing spondylitis had 
manifested to a compensable degree within one year following 
discharge from service.  As to the claim for service 
connection for residuals of a right shoulder injury, the RO 
noted the medical records which showed complaints of right 
shoulder pain after moving furniture.  The RO stated that the 
evidence was new, but that it was not material because it did 
not establish that the appellant developed residuals of a 
right shoulder injury in service.  As to the claim for 
service connection for pathology of the lower extremities, 
the RO noted that the appellant had been diagnosed with 
ankylosing spondylitis, but stated that although such 
evidence was new, it was not material and did not serve to 
reopen the claim for service connection.

In essence, the RO determined that as to his bilateral foot 
deformity, the appellant had failed to submit evidence that 
his congenital cavo-varus deformity with fixed clawing was 
incurred in service or that such was aggravated beyond the 
natural progression in service.  As to the other claims, the 
RO determined that the appellant had not brought forth 
evidence of a positive nexus between service and any current 
diagnosis/pathology of the back, right shoulder, and lower 
extremities.  The appellant did not appeal the February 1995 
rating decision, and it became final.

The Board notes that the analysis for new-and-material 
evidence claims changed with a decision issued by the Federal 
Circuit Court of Appeals.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Prior to the Hodge decision, VA was 
required to reopen claims that were previously denied when 
the evidence submitted subsequent to the last denial was both 
new and material, i.e., relevant to and probative of the 
issue at hand and where there was a reasonable possibility 
that, when viewed in the context of all the evidence, both 
new and old, it would change the outcome of the prior 
decision.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
The purpose for raising this was that the RO, in its February 
1995 rating decision, denied reopening the appellant's claims 
for service connection for a back disability, to include 
ankylosing spondylitis and lumbar strain; residuals of right 
shoulder injury; and pathology of the lower extremities even 
though the appellant had now brought forth evidence of 
current diagnoses of such disabilities.  In the April 1982 
decision, the claims for service connection for back 
disability, residuals of right shoulder injury, and pathology 
of lower extremities was denied because the appellant had not 
brought forth evidence of current diagnoses.

However, it must be noted that the RO based its denial to 
reopen on the fact that the evidence submitted since the 
April 1982 denial, when viewed in the context of all the 
evidence, both new and old, would not have changed the 
outcome of the prior decision.  See Evans, supra.  At the 
time of the February 1995 rating decision, that was the 
correct law in effect at the time.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); 38 C.F.R. § 3.105(a) 
(1998).  The current analysis for new and material claims 
follows.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the February 1995 rating decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Court stated that the 
question that must be asked is, "Is [the evidence] probative 
of each issue which was a specified basis for the last final 
disallowance?"  Evans, 9 Vet. App. at 283.

Evidence submitted or associated with the claims file since 
the February 1995 denial consists of duplicate records, lay 
statements, testimony provided at a June 1998 RO hearing, and 
private medical records, which had not been previously 
submitted.

The duplicate records are service medical records; records 
from Brookhaven Internal Medical Clinic, dated from May 1985 
to September 1990; records from Hardy Wilson Memorial 
Hospital, dated from January 1983 to May 1993; ophthalmology 
treatments from Dr. James E. Hall, dated from May 1985 to 
November 1992; treatment reports from Dr. Liverman, dated 
from May 1990 to June 1994; and a copy of the December 1981 
VA examination report.

A September 1995 private medical record revealed that the 
appellant complained of his feet swelling and stiff neck.  
The examiner noted that the appellant's feet were deformed 
from birth.  The cervical spine was noted to be tender with 
50 percent loss of motion.  The diagnosis was ankylosing 
spondylitis.  X-rays of the right shoulder, pelvis, cervical 
spine, and lumbar spine were taken at that time.  An October 
1995 private medical record showed complaints of stomach 
pain.  A diagnosis of ankylosing spondylitis was entered.  A 
November 1995 private medical record showed complaints of 
pain in the back, neck, right leg, and right hip joint.  No 
diagnosis was entered.  A December 1995 private medical 
record shows complaints of hemorrhoids.  A private medical 
record dated from September 1995 to December 1995 reported 
urinalysis reports and blood count reports.  

The appellant's spouse submitted two statements.  In the 
first one, she stated that she had known the appellant for 
five years and that during that time, the appellant had had 
problems with his back.  She stated that there had been times 
when the pain was excruciating.  She stated that the 
appellant walked with a limp.  She stated that sometimes the 
pain would go through his legs causing him limited mobility.  
In a second letter, the appellant's wife stated that the 
appellant was unable to bend over to tie his shoes because he 
would be in so much pain.  She stated that the appellant 
could not sleep at night unless he took medication.  She 
stated that his condition would cause him to go into 
"somewhat of a paralysis state from his neck down to his 
hip," which affected their social and sexual life.  She 
stated that the appellant could not do heavy lifting around 
the house.  She stated that her husband was in severe pain.

A childhood friend of the appellant's submitted a statement.  
She stated that as a child, the appellant had been very 
athletic and that when he returned from service, she noticed 
that he had physical problems.  She stated that she asked the 
appellant about it, to which he responded that he had some 
back trouble in service.  She stated that the appellant 
appeared to be in pain.  A former employer stated that the 
appellant had worked at a convenient store as an attendant, 
but that he would complain of back pains and aches.  The 
former employer stated that he had to release the appellant 
because the appellant was unable to perform the job.  Another 
former employer stated that the appellant worked for him from 
1984 to 1994 and that prior to his hiring the appellant, the 
appellant informed him that he had physical problems.  The 
former employer stated that the appellant was forced to 
resign in March 1994.

A physical therapist stated that the appellant had been 
attending physical therapy for the last week with diagnoses 
of cervical and lumbar strain.  Additionally, she stated that 
the appellant was having problems with right upper extremity 
pain and that he would benefit from a referral to an 
orthopedist and/or an MRI.

In a May 1998 statement, Dr. Liverman noted that the 
appellant had been treated from March 1996 to March 1998 for 
bronchitis, paravertebral and neck muscle spasm, 
paravertebral muscles spasm and low back pain, low back pain, 
and urinary tract pain/dysuria.

The appellant had an RO hearing in June 1998.  He stated that 
he had continuous soreness in his feet, which included when 
he was standing.  He stated that he had difficulty finding 
shoes that were comfortable.  The appellant stated that he 
had been to a doctor to have the corns cut off.  He stated 
that he did not know whether the pain in his feet comes from 
his deformity or a generalized process.  The appellant stated 
that he had to use his feet on the job, and that although his 
feet bother him, it does not affect his job performance.  He 
stated that he felt service connection should be granted 
because he used to be very athletic prior to service.  He 
stated that he was aware that his feet were "funny looking" 
when he went into service, but did not know that they were 
deformed.  He stated that he began having problems with his 
feet after he entered service.  The appellant stated that he 
was offered the choice in service of having surgery to 
flatten his feet or getting out of service.  He chose the 
latter.

The appellant testified that his back problems began in 
service during basic training.  He stated that he thought he 
may have strained his back.  When asked if he had had an 
injury, he could not remember.  He stated that he was told he 
had muscle spasms.  He continued to have problems after 
service.  He stated that he took pain killers for his back.  
As to his right shoulder, the appellant stated that he was 
right handed and had to use his right arm at work, which was 
painful.  He stated that he injured it when he was crawling 
through pipes and got struck by the pipe.  He stated that he 
still had right shoulder pain from the incident in service 
and that he took over-the-counter medication for it.  The 
appellant stated that he could not lift his arm above his 
shoulder.  As to his lower extremities, the appellant stated 
that he would get soreness in his hips and that he did not 
have much range of motion in his legs.  He stated that he did 
not know where the pain cam from but noted he had been 
diagnosed with ankylosing spondylitis in 1986 or 1987, which 
may be the cause.  He stated that there were times when he 
was completely incapacitated.

The Board finds that the private medical records which do not 
relate to the appellant's congenital cavo-varus deformity 
with fixed clawing; a back disability, to include ankylosing 
spondylitis and lumbar strain; residuals of right shoulder 
injury; and pathology of the lower extremities are not 
relevant to the appellant's petition to reopen the claims for 
service connection, and thus the Board finds that they do not 
bear directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a).

As to the duplicate medical records, the September 1995 to 
November 1995 private medical records, the appellant's 
statements and testimony, and the lay statements submitted on 
behalf of the appellant, the Board finds that all of these 
are cumulative and redundant of that which was before the RO 
at the time of the February 1995 rating decision.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  First, the duplicate 
copies are just that, duplicate of medical records which had 
been previously considered in February 1995.  As to the 
additional private medical records, diagnoses of a current 
disability related to congenital cavo-varus deformity with 
fixed clawing; a back disability, to include ankylosing 
spondylitis and lumbar strain; residuals of right shoulder 
injury; and pathology of the lower extremities, at the time 
of the February 1995 rating decision, the appellant had 
brought forth evidence of current diagnoses of the claimed 
disabilities.  Thus, this evidence is cumulative of that 
which was previously considered.

The appellant's recounting of his feet getting worse in 
service, his having back pain in service, his injuring his 
right shoulder in service, and his having pain and weakness 
in his lower extremities is also not new as he had already 
alleged such at the time of the February 1995 rating 
decision.  Godwin v. Derwinski, 1 Vet. App. 419, 424-425 
(1991).  Additionally, the appellant's wife's statements that 
he was having problems with his back and that he walked with 
a limp is also cumulative of that contentions previously 
considered.  It was already known that the appellant had 
current disabilities related to his feet, back, right 
shoulder, and lower extremities.  The same holds true for the 
lay statements from the appellant's childhood friend and his 
two former bosses.

As stated above, at the time of the February 1995 rating 
decision, the appellant had not brought forth evidence of a 
positive nexus between the current disabilities and a disease 
or injury incurred in or aggravated by service.  In summary, 
none of the evidence submitted since the February 1995 denial 
provides a positive nexus between current diagnoses of a back 
disability, to include ankylosing spondylitis and lumbar 
strain; residuals of right shoulder injury; and pathology of 
the lower extremities and service.  As to the appellant's 
feet, it was determined previously that his congenital cavo-
varus deformity with fixed clawing had preexisted service and 
was not aggravated beyond the its natural progression during 
his relatively brief period of active duty military service.  
In connection with the claim on appeal, the appellant has not 
brought forth evidence that shows that his congenital cavo-
varus deformity with fixed clawing was aggravated beyond the 
natural progression in service.

For these reasons, the Board concludes that the evidence 
listed above is not so significant that it must be considered 
in order to fairly decide the merits of the petition to 
reopen the claims for service connection.  See 38 C.F.R. 
§ 3.156(a).

To the extent that the appellant contends that he incurred or 
aggravated congenital cavo-varus deformity with fixed 
clawing; a back disability, to include ankylosing spondylitis 
and lumbar strain; residuals of right shoulder injury; and 
pathology of the lower extremities in service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and are not probative to the 
claim on appeal and are not material.  See Pollard v. Brown, 
6 Vet. App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  

At the time of the February 1995 rating decision, the RO had 
current diagnoses of congenital cavo-varus deformity with 
fixed clawing; ankylosing spondylitis and lumbar strain; 
residuals of right shoulder injury; and pathology of the 
lower extremities and the appellant's service medical records 
(which included his testimony at the Physical Evaluation 
Board).  The RO denied reopening the appellant's claim for 
service connection for congenital cavo-varus deformity with 
fixed clawing; a back disability, to include ankylosing 
spondylitis and lumbar strain; residuals of right shoulder 
injury; and pathology of the lower extremities because he had 
not brought forth evidence of a positive nexus between the 
current diagnoses and service.  In order for the appellant to 
reopen his claims for service connection, he would need to 
bring forth competent medical evidence that the disabilities 
were incurred or aggravated in service.  Without such 
evidence, his claim cannot be reopened.

Accordingly, the Board concludes that the appellant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claims for service connection for 
congenital cavo-varus deformity with fixed clawing; a back 
disability, to include ankylosing spondylitis and lumbar 
strain; residuals of right shoulder injury; and pathology of 
the lower extremities.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in January 1998, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claims for service connection for 
congenital cavo-varus deformity with fixed clawing; a back 
disability, to include ankylosing spondylitis and lumbar 
strain; residuals of right shoulder injury; and pathology of 
the lower extremities is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

